Exhibit 10.3
 
MARCO GARIBALDI
 
February 12, 2014
 
Source Financial, Inc.
Level 6/97 Pacific Highway
North Sydney NSW 2060
Australia
Attention: Hugh Evans, Chief Executive Officer


     Re. Lock-Up Agreement


Gentlemen:


          The undersigned is the owner of shares of, or rights to acquire by
conversion, exercise or other means, common stock of Source Financial, Inc. (the
“Company”).  In order to induce Wellington Shields & Co. LLC, or any other
investment banking firm to act as managing underwriter (the “Representative”)
for the proposed offering of the Company’s common stock (the “ Source
Offering”), the undersigned hereby agrees as follows:


1.
(a) Without the prior written consent of the Company, for a period commencing on
the date hereof of and ending twelve months after the closing of the Source
Offering (the “Restricted Period”), the undersigned will not, directly or
indirectly, sell, offer to contract to sell, grant any option to purchase,
transfer, assign or pledge, or otherwise encumber, or dispose of any shares of
the Company’s common stock now owned or hereafter acquired, whether beneficially
(as defined below) or of record, by the undersigned, including but not limited
to, shares of common stock acquired upon exercise of options or warrants or upon
conversion of any other securities of the Company owned by the undersigned (all
of the foregoing shares being hereinafter referred to as the “Restricted
Shares”).  Notwithstanding anything to the contrary in the foregoing, if the
Company has not consummated a Source Offering on or before July 15, 2014, the
Restricted Period shall be suspended, and you will be permitted to sell,
transfer or otherwise dispose of Restricted Shares, until such time as the
Company requests that the SEC declare effective a Registration Statement with
respect to the Source Offering.
 
Notwithstanding the foregoing, (i) during each calendar month commencing with
February 2014 and continuing to the date on which Source closes a Source
Offering (the “Pre-Offering Months”), each of you will be permitted to sell
pursuant to Rule 144 up to 2,500 shares of the Restricted Shares, (ii) any of
such 2,500 shares not sold during a Pre-Offering Month may be carried forward
and sold in another Pre-Offering Month, (iii) during the first three successive
30 day periods commencing as of the date of the closing of the Source Offering
(each of such 30-day periods and the following successive 30-day periods being
referred to as the “Post-Offering Months”), each of you will not be permitted to
sell any of the Restricted Shares, (iv) during each of the fourth through the
sixth Post-Offering Months each of you will be permitted to sell pursuant to
Rule 144 up to 2,500 shares of the Restricted Shares, provided that there shall
be no “carry-forward” of unsold shares, (iv) during each of the seventh through
twelfth Post-Offering Months each of you shall be permitted to sell pursuant to
Rule 144 up to 10,000 shares of the Restricted Shares, provided that there shall
be no “carry-forward” of unsold shares.  You shall be relieved of all
restrictions under the lock-up agreement on the first anniversary of the closing
of the Source Offering.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
For purposes of this agreement, the undersigned shall be deemed to
“beneficially” own, among other things, any shares owned by (i) members of his
family and (ii) any person or entity controlled by the undersigned or under
common control with the undersigned.
 
(b) Notwithstanding anything to the contrary in the foregoing, the undersigned
may transfer any Restricted Shares to any of the following who, prior to such
transfer, agrees to be bound by these restrictions on transfer and executes and
delivers to the Company and the Representative a copy of this letter: any
retirement plan or trust for the benefit of the undersigned; any member of the
undersigned’s immediate family; or any trust for the benefit only of the members
of the undersigned’s immediate family.
 
      The undersigned will cause a copy of this agreement to be available from
the Company or the Company’s transfer agent upon request and without charge;

 
2.
If at any time prior to the expiration of the ninety day period commencing on
the expiration of the twelfth Post-Offering Month (the “Protected Period”),
Source shall effectuate a “reverse-split” of its common stock and there shall be
issued to or otherwise set aside for or made available to Hugh Evans, any of the
directors of Source or any of their respective family members or affiliates, a
number of shares of Source in excess of 5% of the number of shares outstanding
as of the completion of the reverse split (such issuance, the “Make-whole
Issuance”), there shall be issued to each of you the number of shares of the
common stock of Source determined as follows:
 
X = ((number of shares held by Evans after Make-whole Issuance/number of shares
held by Evans immediately after reverse split) x number of shares held by you
after reverse split) – number of shares held by you after reverse split.


For example, if after the reverse split Evans has 500,000 shares of Common Stock
and one of you has 50 shares of common stock, and 1,000,000 shares of common
stock are issued to Evans, 100 shares will be issued to the one of you that has
50 shares.  Obviously, the other of you will receive the same proportionate
increase in your shares.


If, in your reasonable judgment, a protective issuance is made to someone other
than Evans, at your request the shareholdings of such individual shall be
substituted for the shareholdings of Evans in the above formula.


If your lock-up is suspended July 15, 2014, because Source has not closed the
Source Offering, and 120 days expires before the closing of the Source Offering
subjecting you to a new lock up period, the Protected Period shall expire on
such 120th day.  If you are re-locked on or prior to such 120th day, the
Protected Period shall end twelve mmonths after the closing of the Source
Offering.

 
 
2 

--------------------------------------------------------------------------------

 
 
3.
This agreement and all of its terms and restrictions shall be binding upon the
undersigned and each and every one of its legal representatives, heirs,
successors and assigns.  The terms and conditions in this agreement can only be
modified (including premature termination of this agreement) with the prior
consent of the Company and the Representative.

 
4.
This agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed entirely
in New York.

 

 
Very truly yours,
           
 
/s/ Marco Garibaldi       Marco Garibaldi  

 
Agreed to as of the date written above:
 
Source Financial, Inc.
       
By:
/s/ Hugh Evans     Hugh Evans     President and CEO  

 
 
 3

--------------------------------------------------------------------------------

 
 